Harwell, J.
Bowles, the defendant, was indicted for the murder of Simon Brooks, and was convicted of voluntary manslaughter. He made a motion for a new trial based on the general grounds, which the judge overruled, and he excepts to this judgment. Brooks was killed on Friday night, September 15, 1916, about eight or nine o’clock. When the neighbors went in they found his body in the dining-room of the defendant’s residence, in the northwest corner. A plate was on the table with some crumbs in it. His feet were under the table. There was a bullet hole in his breast near the region of the heart, and his body was still warm. His clothing was searched and nothing was found in his pocket but a little Barlow knife, shut up, and an empty bottle. No pistol or dirk was found on his person, and none was in the room. There was a case-knife lying under the table and a pint bottle lying on the floor. The defendant made several statements to witnesses that night about the killing. To a Mrs. Blackwood he said: “Oh, Miss Jennie, haven’t I just played the world. What have I done? I have played the world.” To others: “I killed him. He was the best friend I have in the world — wouldn’t have done it for anything in the world.” Later “he was crying and going on, and said: 'Who done it»? Who did it ? Who -killed him? I did it. Ab Bowles did it. I did it, and what for? For nothing.’” Mrs. Blackwood further testified that “once in a whilé he was crying and hollering.” “As to who was present when Ab Bowles said 'Ab Bowles killed him, and killed him for nothing,’ I couldn’t tell you.” This witness- further testified that he was unnatural and excited — “I don’t mean he was unconscious, I just mean he was not like he was when he was sober. He showed he had whisky, but at the same time he knew all of us in the dark — in the moonlight.” To the question, “Is not it possible the language he used might have been 'I killed Simon Brooks, and wouldn’t have done *131it for nothing/” she answered that it was possible such was his language. “He made that remark later, ‘that he killed him, and wouldn’t have done it for nothing.’ It isn’t possible I misunderstood his language, and it might have been he said ‘I killed Simon Brooks, and wouldn’t have done it for nothing.’ He said exactly the words I told you — ‘I killed him, Ab Bowles killed him.’” She further testified: “There was not anything else, unnatural except he was drunk; .he knew everything that come up as well as anybody else there.” Other witnesses testified that on this night, after the killing, when they went to the defendant’s house, the defendant had been drinking. Other witnesses testified that the defendant and Bsooks were close friends, and that in conversation at the defendant’s house on the night of the killing he told them that he killed Simon Brooks, and said that “Sime” was the best friend he had, and he “wouldn’t have done it for nothing,” he had to do it, that “Sime” had him up in a corner and he had to do it to save his life; that Simon Brooks said he was going to cut his damned throat or kill him, one or the other. Other witnesses testified, that he was at Jim Bass’s house drinking, about 2:30 o’clock Friday morning; that he slept a while at Bass’s house; that Bass’s pistol was there under the pillow, and that Friday night the pistol was missed. They identified the pistol shown them with which defendant killed Brooks, as Bass’s pistol. It was testified that the defendant said to Hawkins, who was present at Bass’s, house at that time: “I have played hell, and I 'am going to play it bigger; I am going to kill Mr. Simon Brooks, a God damned small-headed son of a bitch.” Bass also testified that the defendant told him at that time that he, the defendant, and Simon had had a row, “and if the same thing turned up' again he would kill him — he. didn’t say what; that he had just come from Chipley, and.said he had some trouble down there, and brought it up; I couldn’t tell you why he brought it up, I didn’t pay any attention.” Another witness testified that he found Simon Brooks’s hunting knife, or dirk, at Simon’s house when he went there the next day, somewnere about his bed, either in front of it or at the side of it, on the floor. The defendant made substantially the following statement at the trial: “Me and Sime have been friends all our lives. We never had any trouble in our lives until the night I had to kill him to keep him from killing me., If I said *132any such thing as Jim Bass said I must have been'drunk, for I never thought of-any trouble with Sime. I never told Hawkins nor anybody else I was going to kill Sime. When I went to Jim Bass’s the pistol was in the bed and the house was open; I put the pistol in my pocket and forgot to give it to Jim, and come off with it in my pocket. Sime had been on a spree Jor two or three days, and when he got drunk that way he would stay in his house without anything to eat. So at dinner I carried him something to eat, and told Bose Broughton to get some milk. Me and Sime set and laughed and talked until Bose got some water. Then me and Bose went home and hitched up his buggy and carried me to Stovall. When I got home about sundown I was told Sime had been there and said for me to come down to his cabin. When I got there I found him feeling bad and I told him to come up to my house and we would sober him up like we had always done. My wife fixed over what we had had for supper, and Sime and me went in and set down to supper. I was sitting on the bench and Sime was at the end of the table. I moved the lamp so he could see better. Sime says, ‘What in the hell did you move that lamp for?’ I told him so he could see; he told me to keep my damn hands off. I told him that was all right, I wasn’t going to' get mad with him. Then Sime said he was going to beat hell out of me and he grabbed me. I got loose and told him to come on and go to bed, then Sime grabbed me again and I was trying to get loose, and he was cursing me, and in the scuffle he got me 'down on the floor. My wife heard the fuss and she come with Eunice, and my wife pulled Sime and I got loose. Sime said he was going to kill me, and my wife and Eunice was screaming and my mother come and caught hold of Sime and he jerked loose and grabbed me by the throat and told my mother, ‘Miss Jane, I am going to kill the damned son of a bitch,’ and he reached for his knifd and when he come up I saw the blade and I shot him. Sime had been drinking until he would do anything, and I knew he always carried a dirk; when he said he was going to kill me I knew I had to save myself, and I shot once to keep him from killing me. I went and told Mr. Perry and came up here next morning and gave up.”
We think the evidence warranted the verdict of voluntary man*133slaughter, and the court did not err in overruling the motion for new trial, based on the usual general grounds only.'

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., concur.